Jack Holt, Jr., Chief Justice, dissenting. The majority’s strict interpretation of the requirements of Ark. Code Ann. § 28-65-212(a) (Supp. 1987) eliminates the testimony of qualified professionals concerning evidence of incapacity unless they allude to and use certain magic words in their evaluations. The majority concedes that both Dr. McCarty and Dr. Bell are professionals and that their evaluations well describe Bailey’s medical and physical condition and contain appropriate recommendations as to areas for which assistance is needed. However, the majority finds the testimony deficient with respect to the requirement of an evaluation as to “adaptive behavior” and “intellectual functioning.” Ark. Code Ann. § 28-65-212(b)(2) and (3). Dr. McCarty testified that he saw Bailey on three different occasions between May 31,1988, and June 29,1988, and that in his opinion Bailey suffers from organic brain syndrome caused by alcoholism. His diagnosis was based in part on information furnished by Dr. Bell (who had treated Bailey for over a ten-year period), on Bailey’s records, and on his own observations of Bailey. Dr. McCarty further testified that he had treated individuals with this sort of condition many times. When asked how organic brain syndrome caused by alcoholism would manifest itself, Dr. McCarty testified that he (Bailey) would be incapable of “handling any important matters” or “making important decisions . . . [a]t any time concerning any money matters or things of importance.” (Emphasis mine.) Giving Dr. McCarty’s words their plain meaning, it is obvious that this evaluation well describes Mr. Bailey’s intellectual functioning and his adaptive behavior, even though the doctor did not utilize the specific wording of our code. I would affirm the findings of the probate court. Hays and Glaze, JJ., join in this dissent.